                      IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF DELAWARE

RABIA AHMAD,

             Plaintiff,

      V.                                     Civ. No. 15-1052-CFC

CONNECTIONS CSP, INC.,

             Defendant.



Rabia Ahmad, Wilmington, Delaware. Pro Se Plaintiff.

Geoffrey Graham Grivner, Esquire, Buchanan Ingersoll & Rooney P.C. , Wilmington,
Delaware. Counsel for Defendant.




                              MEMORANDUM OPINION




December   1¥ ,
             2018
Wilmington, Delaware
CONNOLLY, U.S. District Judge:

       Plaintiff Rabia Ahmad ("Plaintiff'), who appears pro se, filed this employment

discrimination action on November 16, 2015 pursuant to Title VI I of the Civil Rights Act

of 1964, as amended, 42 U.S.C. §§ 2000e, et. seq. (D.I . 1) Her former employer,

Defendant Connections CSP, Inc., ("Connections") moves for summary judgment. (D.I.

33) In addition, Plaintiff has filed a second motion for permission to take oral

depositions. 1 (D.I . 32) Briefing on the motion for summary judgment is complete.

I.     BACKGROUND

      Connections is a nonprofit organization operating in Delaware that provides a

comprehensive array of health care, housing and employment opportunities.          See

http://www.Connectionscsp.org/about-connections/history/ (last visited Dec. 12~ 2018).

Plaintiff began working for Connections in August 2012 as a drug and alcohol counselor

in the Connections Key Program at the Howard Young Correctional Institution in

Wilmington, Delaware. (D.I. 33, Ex.Cat 32)

       On July 16, 2014, Plaintiff filed a Charge of Discrimination (the "Charge") with the

Delaware Department of Labor ("DOOL") alleging gender and religious discrimination by

a Connections' employee in violation of Title VI I of the Civil Rights Act of 1964. (D.1. 1

at 9) The Charge states that Plaintiff was subjected to harassment when inappropriate

comments were made about her faith and inappropriate sexual comments were made in


1 The Court will deny this motion. Plaintiff filed a similar motion at Docket Item 23 that
was denied as moot on April 12, 2018. (D.1 . 31) At that time, the Court advised
Plaintiff that leave was not necessary to conduct depositions and she could obtain
discovery using the methods prescribed in the Federal Rules of Civil Procedure. (D.I.
31)

                                             2
her presence.     (Id.) The Charge states that Plaintiff complained, but the harassment

continued, and Connections did not take prompt and corrective action to address

several internal discrimination complaints even after Plaintiff offered reasonable options

to remedy the situation.    (Id.) On July 2, 2015, the DOOL issued its right to sue notice

and on August 17, 2015, the Equal Employment Opportunity Commission issues its

notice of suit rights. (Id. at 4, 11 )

         Plaintiff commenced this action on November 16, 2015. The Complaint alleges

discriminatory acts occurred on December 8, 2013, when Plaintiff was "refused entry to

return to work. They purposely provided fraudulent information to the Department of

Labor in retaliation to block me from receiving unemployment benefits." (Id. at 2)

Plaintiff testified, however, that this statement is not the basis of her lawsuit. (D.I. 33,

Ex.Cat 25) The basis of her lawsuit is harassment and discrimination. (Id. at 26)

         Plaintiff did not report any workplace problems during the first year of her

employment. (Id. at 34-35) She testified that Malcom Duff ("Duff'), a co-worker in the

Key Program at the HYRCI , is the only individual who engaged in harassing behavior.

(Id. at 29, 35) She started having problems with Duff beginning in the fall of 2013. (Id.

at 35)

         Plaintiff practices Islam. (D.I. 1 at 9) She testified that in approximately

September 2013, Duff made comments about the Muslim faith, associated it with

terrorism, and made derogatory comments about Plaintiffs religious garments and

prayer sessions held for Muslim inmates. The comments started out "every now and

then" and increased to three to four times per month. (D.I. 33, Ex. C at 35-39) Plaintiff


                                               3
testified that towards the end of her employment with Connections, Duff made sporadic

comments about his personal sex life. (Id. at 39, 45) Plaintiff also testified that Duff

would repeatedly call out her name; asked her if she drank two sodas that were sitting

in front of her; and stated she "looked tired." (Id. at 46-47, 51, 53)

          Plaintiff mentioned the comments to her co-workers but did not say anything to

her supervisors. (Id. at 42) On December 8, 2013, Plaintiff wrote a letter to Duff

regarding the uncomfortable work setting. (Id. at Ex. C at 43; Ex. D) Plaintiff carbon

copied Director Pettiford ("Pettiford") and four supervisors.    (Id. at Ex. D) In the letter

Plaintiff told Duff that she sought to "resolve this issue and continue working in the

manner of giving our best service to the inmates at this Institution." (Id. at Ex. D) The

letter described Duffs conduct which included speaking of sexual conduct in Plaintiff's

presence six times (mainly talking about things he had done to other women), calling

out her name for no apparent reason 49 times, and speaking inappropriately about the

Islamic faith three times (referring to terrorists being Muslim and Plaintiffs Muslim

garment). (Id. at Ex. Cat 45-47) Plaintiff testified that in response to the letter

Pettiford indicated they were going to remove Duff and he "was going to stop." (Id. at

44) Duffs behavior did not stop, although there was an agreement that Duff would not

address Plaintiff. (Id. at 48-51)

          Plaintiff testified that the next time she raised concerns regarding Duffs alleged

behavior was May 27, 2014,when she complained that it continued. (Id. at Ex.Cat 49;

Ex. E).     Plaintiff informed the supervisor and director hoping to resolve the issue. (Id.

at Ex.Cat 52) All parties met, and the issue was resolved.         (Id. at Ex.Cat 53; Ex. F)


                                               4
It was agreed that Duff was not to address Plaintiff in personal matters except issues

related to treatment.   (Id. at Ex. Cat 54; Ex. F) Plaintiff was satisfied with the

agreement on that day. (Id. at Ex.Cat 55)

       On June 10, 2014, Plaintiff raised concerns because Duff was calling out her

name, and it made her uncomfortable.       (Id. at Ex.Cat 57; Ex. G) She gave a written

letter of complaint regarding Duff's behavior to supervisor Turner.      (Id. at Ex. C at 58)

Prior to writing the letter, at some point, Plaintiff had requested that Duffs cubicle be

moved. (Id. at 58) Pettiford and Mr. Lanyon ("Lanyon"), the regional director,

indicated that Duffs cubicle would be moved, but this never occurred.        (Id. at 59)

       On June 11 , 2014, Plaintiff spoke with a DOC lieutenant who took her to see the

deputy warden.    (Id. at Ex.Cat 60; Ex. G) The deputy warden called Lanyon and

explained to him what was going on and Lanyon told Plaintiff to go home.         (Id.) When

Plaintiff met with Lanyon on June 12, 2014, she was told that they were going to move

Duffs cubicle.   (Id. at Ex. C at 61-62)

       On June 24, 2014, Plaintiff met with Connections HR representative Kristine

Earle ("Earle"), and the meeting caused Connections to investigate Plaintiffs

harassment claims.      (Id . at Ex. C at 62-64; Ex. H). As a result of the investigation

Connections determined that Plaintiff's allegations did not rise to the level of actionable

harassment, but out of an abundance of caution and in order to foster a positive work

environment for all employees, it transferred Duff to another position at a different

facility outside of the Key Program . (D.I. 21 at Ans. to lnterrog. 7)




                                               5
       Plaintiff testified that she went on medical leave in early July 2014.   (0.1. 33, Ex.

Cat 13-17) On September 24, 2014, Plaintiff resigned from employment with

Connections as consideration for a Commutation Agreement she entered into with

Connections with respect to a worker's compensation claim.       (0.1 . 33, Ex. Cat 15; Ex.

I) Plaintiff obtained new employment later that year.    (Id. at Ex. C at 17-21 )

II.    STANDARDS OF LAW

      ''The court shall grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law." Fed . R. Civ. P. 56(a).   An assertion that a fact cannot be - or,

alternatively, is - genuinely disputed must be supported either by "citing to particular

parts of materials in the record , including depositions, documents, electronically stored

information, affidavits or declarations, stipulations (including those made for purposes of

the motion only), admissions, interrogatory answers, or other materials," or by "showing

that the materials cited do not establish the absence or presence of a genuine dispute,

or that an adverse party cannot produce admissible evidence to support the fact. " Fed .

R. Civ. P. 56(c)(1 )(A) & (B). When determining whether a genuine issue of material

fact exists, the court must view the evidence in the light most favorable to the non-

moving party and draw all reasonable inferences in that party's favor.    Scott v. Harris,

550 U.S. 372, 380 (2007); Wishkin v. Potter, 476 F.3d 180, 184 (3d Cir. 2007). A

dispute is "genuine" only if the evidence is such that a reasonable jury could return a

verdict for the non-moving party. Anderson v. Liberty Lobby, 477 U.S. 242, 247-49

(1986).


                                              6
       Defendant moves for summary judgment on the grounds that there is no genuine

issue as to any material fact.   (D.I. 33) Plaintiff's opposition to Defendant's motion for

summary judgment consists solely of admitting or denying paragraphs 1, 2, 3, and 4.

(D.I. 34) It contains no argument and does not cite to the record.     Nor is it

accompanied by sworn affidavits or signed under penalty of perjury. The response

cannot be relied upon to defeat Defendant"s motion for summary judgment.           See Byrne

v. Monmouth Cty. Dep't of Health Care Facilities, 372 F. App'x 232, 233-234 (3d Cir.

2010) (unswom certification not supported by any documentation or factual testimony is

insufficient to defeat summary judgment); Williams v. Borough of West Chester, 891

F.2d 458, 460 (3d Cir. 1984) (nonmoving party cannot simply assert factually

unsupported allegations to meet burden at summary judgment).

Ill.   DISCUSSION

       Plaintiff alleges she was harassed on the basis of sex and religion and it appears

she is raising a hostile work environment claim. To make out a prima facie claim for

hostile work environment on the basis of sex, a plaintiff "must establish 1) the employee

suffered intentional discrimination because of his/her sex, 2) the discrimination was

severe or pervasive, 3) the discrimination detrimentally affected the plaintiff, 4) the

discrimination would detrimentally affect a reasonable person in like circumstances, and

5) the existence of respondeat superior liability." Mandel v. M & Q Packaging Corp. ,

706 F.3d 157, 167 (3d Cir. 2013).

       Hostile work environment claims based on religion are subject to a comparable

test. Abramson v. William Patterson Coll. , 260 F.3d 265,276 (3d Cir. 2001 ). "To


                                              7
determine whether an environment is hostile, a court must consider the totality of the

circumstances, including 'the frequency of the discriminatory conduct; its severity;

whether it is physically threatening or humiliating, or a mere offensive utterance; and

whether it unreasonably interferes with an employee's work performance. "' Mandel,

706 F.3d at 168 (quoting Harris v. Forklift Sys., Inc. , 510 U.S. 17, 23 (1993)).   No one

factor is dispositive. Andrews v. City of Philadelphia , 895 F.2d 1469, 1482 (3d Cir.

1990).    "'[S]imple teasing, ' offhand comments, and isolated incidents (unless extremely

serious) will not amount to" a hostile work environment.     Faragher v. City of Boca

Raton, 524 U.S. 775, 788 (1998) (quoting Oncale v. Sundowner Offshore Servs., Inc. ,

523 U.S. 75, 82 (1998)). "[C]onduct must be extreme to amount to a change in the

terms and conditions of employment." Faragher, 524 U.S. at 788.

         The record does not support a finding that Plaintiff suffered conduct sufficiently

severe or pervasive to detrimentally affect a reasonable person.      Duffs behavior in

repeatedly calling Plaintiffs name does not speak to her sex or religions.     In addition,

the evidence of record does not support a finding that the comments of a sexual nature

were directed to Plaintiff. A plaintiff cannot "meet the first element of the hostile work

environment claim under Title VII ... solely by pointing to comments that were directed

at other individuals," although such comments may elucidate whether facially neutral

conduct was motivated by discrimination. Caver v. City of Trenton , 420 F.3d 243, 263-

64 (3d Cir. 2005).

         That leaves the comments referencing Plaintiffs religion that began in

September 2013 and occurred somewhat sporadically, and by July 2014 occurring three


                                               8
to four times per month. According to Plaintiff's writings, between July 2013 and

December 2013 Duff made three comments amount the Islamic faith (D.I. 33 at Ex. D),

but her other written complaints make no reference to comments regarding her religion.

Plaintiff testified that Duff would "just say little things" about Muslims committing crimes

or being terrorists, he referenced the type of clothing she wore, and he made comments

about prayer sessions held for Muslim inmates.

       The offhand comments made by Duff regarding Islam were perhaps insensitive

and boorish, but they are not the sort of comments one would consider as actionable

under Title VII.   Also, they occurred infrequently and do not demonstrate a pervasive

atmosphere of harassment that was sufficiently severe, extreme, or abusive so that it

unreasonably interfered with Plaintiff's work performance.       Nor is there any evidence of

record from which the Court may conclude that the comments were so severe that they

amounted to a "change in the terms and conditions of employment. " Faragher, 524

U.S. at 788

       Accordingly, the Court concludes, based on the totality of the circumstances as

testified by Plaintiff in her deposition, that Plaintiff has failed to respond to the motion for

summary judgment with a factual showing sufficient to establish that the harassment

she claims she experienced was severe or pervasive.         The evidence of record does not

amount to discrimination based on sex or religion sufficient to support a hostile work

environment claim.     Therefore, the Court will grant Defendant's motion for summary

judgment.




                                               9
                                     CONCLUSION

      For the above reasons, the Court will:    (1) deny as moot Plaintiff's second

motion for permission to take oral depositions (0.1. 32); and (2) grant Defendant's

renewed motion for summary judgment (0.1. 33).

      An appropriate order will be entered.




                                           10
